717 S.E.2d 371 (2011)
VARIETY WHOLESALERS, INC.
v.
SALEM LOGISTICS TRAFFIC SERVICES, LLC, Salem Logistics, Inc., Salem Logistics Transport Services, LLC, Winston Transportation Management, LLC, Overbrook Leasing, LLC, Salem Logistics Transport Finance, LLC, David F. Eshelman, and Ark Royal Capital, LLC.
No. 269PA11.
Supreme Court of North Carolina.
August 25, 2011.
Alexander Elkan, Greensboro, for Ark Royal Capital, LLC.
K. Edward Greene, Raleigh, for Variety Wholesalers, Inc.
Ellis B. Drew, III, Winston-Salem, for Salem Logistics Traffic Services, LLC, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 1st of July 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 25th of August 2011."
Upon consideration of the petition filed on the 12th of July 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 25th of August 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Plaintiff shall forthwith submit an appeal bond to this Court, as provided by Appellate *372 Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.